Citation Nr: 0826071	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to service connection for Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1951 to March 
1954 and October 1954 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In her substantive appeal, the appellant through her 
representative has raised the assertion that clear and 
unmistakable error is present in a May 1996 rating decision, 
which denied the veteran's request for an effective date 
earlier than December 2, 1995 for a grant of a total 
disability evaluation based on individual unemployability.

Because the matter of clear and unmistakable error in the 
rating decision has not been adjudicated, it is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue of entitlement to service connection for Dependency 
and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 
1318 must be remanded for compliance with recently issued 
caselaw by the U.S. Court of Appeals for Veterans Claims. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that in a claim for benefits for the cause of the veteran's 
death, VA's duty to notify under 38 U.S.C.A 
§ 5103(a) must include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

Although a notification letter was forwarded to the appellant 
in November 2005, it does not address the Court's directives.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should forward to the 
appellant information as to how to 
substantiate the current claim in 
accordance with the Hupp decision:  i.e., 
(1) a statement of the conditions, if any, 
for which a veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected. 

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claims. If any benefits 
sought remain denied, the appellant and 
her representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




